DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (EP 0540366, hereinafter ‘Sweeney’) in view of Nishida et al. (JP 2005319529, hereinafter ‘Nishida’) and Araki et al. (JP 55125904, hereinafter ‘Araki’).
Regarding claims 1, 2 and 5, Sweeney discloses a cutting tool having a rake face, a flank face and a cutting edge formed by a ridgeline between the rake face and the flank face. The cutting tool comprises a base material 14 having a first face 12 on a side of the rake face and a second face 18 on a side of the flank face. A diamond layer 10 covers the first face and the second face. Sweeney discloses the first face being flat, not having the claimed first and second top faces, and similarly, the side surface 18 does not have a change in shape, but the diamond layer continues down at least part of the side surface (Page 3, Lines 30-32). However, Sweeney also explicitly discloses that the first face may have other shapes (Page 3, Lines 39-40).

It would have been obvious to one having ordinary skill in the art at the time of filing to provide a chamfer to the top face of the cutting tool of Sweeney, as taught by Nishida, of between 0 degrees and -20 degrees, to improve the chipping resistance of the cutting edge and reduce the cutting load on the cutting edge (abstract of Nishida).
Sweeney explicitly discloses that when the first face comprises a shape other than flat (i.e. including the chamfer as discussed above), the coating layer follows the substrate (Page 3, Lines 39-40). Therefore, this modified tool would include a rake face having a first rake face portion and second rake face portion following the same layout of the substrate, such that a first rake face portion is continuous to the first rake face portion and follows the second top face of the substrate. Just as the first and second top faces of the substrate, the first rake face portion is sandwiched between the second rake face portion and the flank face, and an angle formed between the first rake face portion and the second rake face portion is a negative angle in a cross-section perpendicular to the cutting edge by an angle of -20° or more and less than 0°. Neither Sweeney nor Nishida disclose the flank face similarly having a first and second flank face portion.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the tool of Sweeney and Nishida with a flank surface having a first flank portion and a second flank portion continuous to the first flank face portion, the first flank face portion being continuous to the first rake face portion and the second flank face portion being inclined with respect to the first flank portion to increase the accuracy of the finished surface, as taught by Araki.
The resulting modified tool, having the two-face rake face and two-face flank face, and coating uniformly applied thereon discloses a plane passing through the boundary between the first top face and the second face, wherein the plane is parallel to the second top face, passes through/intersects the first flank face portion (see annotated Figure below).

    PNG
    media_image1.png
    552
    771
    media_image1.png
    Greyscale

Regarding claim 3, Sweeney discloses the cutting edge 20 of the cutting tool having a radius, particularly a small radius to provide a sharp cutting edge (Page 3, Lines 32-37). However, Sweeney does not disclose a particular radius of the curvature.
Nishida discloses a similar radius R2 in the cutting edge, said curvature radius being in the range of 0 mm to 0.050 mm (Abstract).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to provide the radius of the cutting edge of the tool of claim 1 to be between 0.01 µm and 10 µm, as taught by Nishida, to provide a sharp cutting edge suitable for machining of workpieces. 
Regarding claim 6, Sweeney discloses the cutting edge 20 of the cutting tool having a radius, particularly a small radius to provide a sharp cutting edge (Page 3, Lines 32-37) and the diamond coating having a thickness of 20-30 microns (Page 3, Lines 53-54). However, Sweeney does not disclose the particular radius of the curvature.
Nishida discloses a similar radius R2 in the cutting edge, said curvature radius being in the range of 0 mm to 0.050 mm (Abstract).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to provide the radius of the cutting edge of the tool of claim 1 to be between 0 mm and 0.003 mm (a value of 30 microns times 0.1), as taught by Nishida, to provide a sharp cutting edge suitable for machining of workpieces.
Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. Applicant argues that the combination of the Sweeney, Nishida and Araki references do not disclose the added limitation regarding the plane that intersects the first flank face portion. This argument is respectfully traversed.
When modifying the base geometry of the tool of Sweeney in view of the teachings of Nishida (two-face rake face) and Araki (two-face flank face) as one of ordinary skill in the art at the time of filing would have found obvious, for at least the reasons outlined in the above rejections, the explicit teaching of Sweeney to have the coating follow the geometry of the tool would result in the tool as illustrated in the annotated Figure 11 of Araki above, with a coating which follows the geometry of the insert. Accordingly, as seen in the annotated Figure above, an imaginary plane as set forth in amended claim 1 would be oriented as claimed. Therefore, the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Alan Snyder/Primary Examiner, Art Unit 3722